     Case 3:14-cr-02253-DMS Document 401 Filed 06/11/21 PageID.1260 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11 UNITED STATES OF AMERICA,                       )   Case No. 14-cr-2253-DMS
                                                   )
12
                                  Plaintiff,       )   ORDER OF DETENTION ON
13          v.                                     )   DEFENDANT’S WAIVER OF BAIL
                                                   )   PENDING TRIAL
14
     JUAN MANUEL ALVALREZ-INZUNZA,                 )
15                                                 )
                                Defendant.         )
16
                                                   )
17                                                 )
18         In accordance with the Bail Reform Act of 1984, 18 U.S.C. ' 3142(f), a detention
19 hearing was set for May 24, 2021, to determine whether Defendant Juan Manuel Alvarez-
20 Inzunza (“Defendant”) should be held in custody without bail pending trial. Assistant U.S.
21 Attorney Daniel E. Zipp appeared on behalf of the United States of America. Attorney
22 Frederick Matthew Carroll appeared on behalf of Defendant.
23         At the hearing, Defendant knowingly and voluntarily waived his right, on the record
24 and in the presence of counsel, to the setting of bail and a detention hearing. Based on that
25 waiver, the Court detains Defendant without prejudice. Defendant may move at a later date
26 for bail and conditions of release, and the United States of America may oppose such a
27 motion and seek detention.
28 ////
     Case 3:14-cr-02253-DMS Document 401 Filed 06/11/21 PageID.1261 Page 2 of 2




 1                                            ORDER
 2         THE COURT ORDERS that Defendant be detained pending trial and, if convicted,
 3 sentencing in this case.
 4         THE COURT ALSO ORDERS that Defendant be committed to the custody of the
 5 Attorney General, or his designated representative, for confinement in a corrections facility
 6 separate, to the extent practicable, from persons awaiting or serving a sentence or being held
 7 in custody pending appeal. Defendant shall be afforded reasonable opportunity for private
 8 consultation with counsel.
 9         While in custody, upon order of a court of the United States or upon the request of an
10 attorney for the United States, the person in charge of the correctional facility shall deliver
11 Defendant to the United States Marshal for the purpose of an appearance in connection with
12 a court proceeding or any other appearance agreed to by defense and Government counsel.
13         The Court enters this order without prejudice to Defendant’s right to move to seek
14 bail and conditions of release, and a detention hearing at a future date.
15
16         IT IS SO ORDERED.
17
18 Dated: June 8, 2021
19
20                                          __________                           ________
                                            HONORABLE BERNARD G. SKOMAL
21                                          United States Magistrate Judge
22                                          United States District Court for the
                                            Southern District of California
23
24
25
26
27
28
                                                  2
